In proceedings, inter alia, to (1) validate petitions designating Owen Augustin as a candidate in the Democratic Party primary election to be held on September 9, 1980 for the public office of Representative to the United States Congress from the 12th Congressional District and (2) invalidate said designating petitions, the appeals are from two judgments of the Supreme Court, Kings County, both dated August 20, 1980, the first of which, inter alia, dismissed the application to validate and the second of which, inter alia, granted the application to invalidate the designating petitions. Judgments affirmed, *953without costs or disbursements. No opinion. Mollen, P. J., Damiani, Mangano, Gulotta and Weinstein, JJ., concur.